DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's Preliminary Amendment, received 11-27-2019, is acknowledged.  Claims 3-5, 7-9, 11, 12, 14, and 15 have been amended.
Claims 1-16 are pending and under consideration.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0009, line 5, what is meant by "excreted over in those several days"?
Page 7, line 32, there is no brief Description of the designations (1), (2), (3), (4), or (5) which appear in said Figure 11B.
Paragraph 0061, line 2, what is "semi-naturally dissolved"?
Paragraph 0176, line 1, "it is thought that" is unclear.  For example, is this an actual measurement or a mental process"?
Paragraph 0178, line 1, "it is thought that" is unclear.  For example, is this an actual measurement or a mental process"?
Paragraph 0181, line 3, what is "semi-naturally dissolved"?
Appropriate correction is required.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-8, 12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is a composition containing microorganisms derived from a living body, comprising (I) to (III) below: (I) at least one or more kinds of microorganisms; (II) a solvent; and (III) nano-sized or smaller gas bubbles.
	While the specification provides examples of "derived" microorganism compositions, the specification does not actually define the metes and bounds of "derived".  Thus, it is unclear what kind of microorganisms may be included in or excluded from the scope of "derived" from a living body.
	It is unclear if the microorganisms in (I) are the microorganisms derived from a living body, or, other microorganisms.  If the microorganisms are the microorganisms derived from a living body, it recommended that (I) be amended to "at least one or more kinds of said microorganisms from said living body".
	Claims 2, 3, 5-8, 12, 14, and 15 depend from claim 1, but do not clarify the issues.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim recites that a gas component in the gas bubbles is "constituted" by one or more kinds of gasses.
	The specification does not define the metes and bounds of "constituted".  Thus, it is unclear if the gas component in the gas bubbles "consists of" one or more kinds of gasses chosen from the list of gasses, or, if the gas component in the gas bubbles "comprises" one or more kinds of gasses chosen from the list of gasses
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The claim recites microorganisms "derived" from a living body.
	While the specification provides examples of "derived" microorganism compositions, the specification does not actually define the metes and bounds of "derived".  Thus, it is unclear what kind of microorganisms may be included in or excluded from the scope of "derived" from a living body.
	The recitation "wherein microorganisms derived from a living body collected from one or more individuals that may or may not include an administration target are used as (I)" is unclear.  It is unclear if "collected from one or more individuals" is referring to said microorganisms or said "living body".  It is unclear what is meant by "may or may not include an administration target are used as (I)", because 1 does not recite any "administration target".
Claims 9, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 9 is a method for manufacturing the composition according to claim 1, comprising at least steps of (1) and (2) below:(1) a step of generating gas bubbles of (III) in a solvent (II); and (2) a step of dispersing and or dissolving (I) in (II), where (I) to (III) are as follows: (I) at least one or more kinds of microorganisms derived from a living body; (II) a solvent; and (III) nano-sized or smaller gas bubbles.
	While the specification provides examples of "derived" microorganism compositions, the specification does not actually define the metes and bounds of "derived".  Thus, it is unclear what kind of microorganisms may be included in or excluded from the scope of "derived" from a living body.
	
	Claim 10 depends from claim 9, but does not clarify the issue.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Lines 3, 5, and 7 of the claim recites microorganisms "derived" from a living body.
	While the specification provides examples of "derived" microorganism compositions, the specification does not actually define the metes and bounds of "derived".  Thus, it is unclear what kind of microorganisms may be included in or excluded from the scope of "derived" from a living body.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 is an assistant solvent for introduction into a living body, comprising (II) and (III) below:  (II)    a solvent; and (III)    nano-sized or smaller gas bubbles.
	While the specification provides examples of "assistant solvent", the specification does not define the metes and bounds of what constitutes a solvent which is considered an "assistant solvent".  Thus, it is unclear what solvents may be included in or excluded from the scope of "assistant solvent".
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 is a method for preventing and/or treating a disease, or improving a physical constitution and/or physical condition, wherein the composition according to claim 1 is introduced into a living body.
	It is unclear how one prevents and/or treats a disease, or improve a physical constitution and/or physical condition, if said composition is introduced into a living body which is not a living body which exhibits said disease, or physical constitution and/or physical condition.
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 is a method for introducing an objective substance into a living body by using the assistant solvent for introduction into a living body according to claim 13.
	While the specification provides examples of "assistant solvent", the specification does not define the metes and bounds of what constitutes a solvent which is considered an "assistant solvent".  Thus, it is unclear what solvents may be included in or excluded from the scope of "assistant solvent".
	Because the specification does not define the metes and bounds of "objective substance", it is unclear what may be included in or excluded from the scope of "objective substance".



Claim Objections
Claim 9 is objected to because of the following informalities:  line 4, "and or" should be "and/or".  Appropriate correction is required.
Applicant is advised that should claim 1 be found allowable, claim 5 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Claim 5 is a composition for adjusting balance of resident microorganisms, comprising the composition according to claim 1.
	The recitation "for adjusting balance of resident microorganisms" is merely an intended use of the claimed composition.
	Thus claim 5 is a composition comprising the composition according to claim 1.
	Because the only component of the composition of claim 5 is the composition according to claim 1, claim 5 a substantial duplicate of claim 1.
Applicant is advised that should claim 1 be found allowable, claim 6 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Claim 6 is the composition according to claim 5, wherein the balance of resident microorganisms is intestinal flora balance.
	In claim 5, the recitation "for adjusting balance of resident microorganisms" is merely an intended use of the claimed composition.
	Thus claim 5 is a composition comprising the composition according to claim 1.
	Because the only component of the composition of claim 5 is the composition according to claim 1, claim 5 a substantial duplicate of claim 1.
	Likewise, in claim 6, because the recitation "wherein the balance of resident microorganisms is intestinal flora balance" is merely an intended use of the claimed composition of claims 5, and ultimately, claim 1, claim 6 also is a substantial duplicate of claim 1.
Applicant is advised that should claim 1 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Claim 7 is the composition according to claim 1, wherein an administration route is that via an oral cavity, eyes, ears, a nose, a vagina, a urethra, a skin, and an anus.
	The recitation " wherein an administration route is that via an oral cavity, eyes, ears, a nose, a vagina, a urethra, a skin, and an anus " is merely an intended use of the claimed composition.
	Thus, claim 7 is the composition according to claim 1.
	Therefore, claim 5 a substantial duplicate of claim 1.
Applicant is advised that should claim 1 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Claim 8 is the composition according to claim 1, for engraftment via a mucous membrane.
	The recitation "for engraftment via a mucous membrane" is merely an intended use of the claimed composition.
	Thus, claim 8 is the composition according to claim 1.
	Therefore, claim 8 a substantial duplicate of claim 1.
Applicant is advised that should claim 1 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	Claim 14 is an agent for improving a physical constitution and/or physical condition, comprising the composition according to claim 1.
	The recitation "for improving a physical constitution and/or physical condition" is merely an intended use of the claimed composition.
	Thus, claim 14 is an agent with only one listed component, i.e., the composition of claim 1.
	Therefore, claim 14 a substantial duplicate of claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kadokami Yoichi et al. (JP2013119548 (A) June 17, 2013).
	The claims are drawn to a composition containing microorganisms derived from a living body, comprising (I) to (III) below:
(I)    at least one or more kinds of microorganisms (e.g., intestinal bacteria from a living body);
(II)    a solvent (e.g., water): and
(III)    nano-sized or smaller gas (e.g., air or oxygen) bubbles.
	Kadokami Yoichi et al. teach the claimed composition comprising intestinal bacteria from a living human donor, water as solvent, and nanosized or smaller (i.e., micro-nanobubbles) bubbles of air or oxygen, as well as a method of making said composition. (PROBLEM TO BE SOLVED; paragraphs 0010, 0020, 0021)
 	Kadokami Yoichi et al. teach administration of the claimed composition using an instrument comprising a tubular portion (for injection or by enema) into a subject for improving a physical constitution and/or physical condition (excessive ammonia in intestines) (paragraph 0003; claims 2 and 3)
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        May 27, 2921